Citation Nr: 0507668	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  00-02 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an earlier effective date than March 7, 2000, 
for a 60 percent evaluation for service-connected bronchial 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from August 1955 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
for an increased rating for bronchial asthma.  The rating 
decision increased the veteran's compensation from 30 percent 
to 60 percent, effective March 9, 2000.

This claim was remanded by the Board in November 2004 to 
provide the veteran with all notice and duty-to-assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).

This claim was then returned to the Board, where the 
undersigned Veterans Law Judge ordered an independent medical 
examination (IME).  The IME was returned to the Board and a 
copy was sent to the veteran.  The claims folder has been 
returned to the Board for further adjudication.

In January 2004 the veteran submitted a claim for retroactive 
payments from 1978 to March 2000 for individual 
unemployability compensation.  In July 2004 the veteran 
submitted a claim to reopen the issue of a psychological 
disability.  Both of these claims are referred back for 
further adjudication.


FINDINGS OF FACT


1.  The veteran's claim of entitlement to an increased rating 
for bronchial asthma was received on May 3, 1999.

2.  The veteran submitted to a VA pulmonary function test 
(PFT) in December 1999.  An evaluation of 30 percent was 
assigned for forced expiratory volume in one second (FEV-1) 
of 56 to 70 percent of predicted value; or the ration of FEV-
1 to forced vital capacity (FEV1/FVC) of 56 to 70 percent; or 
daily inhalational or oral bronchodilator therapy; or 
inhalational anti-inflammatory medication.

3.  The veteran submitted to a VA pulmonary function test in 
March 2000.  An evaluation of 60 percent was assigned for 
forced expiratory volume in one second (FEV-1) of 40 to 55 
percent of predicted value; or the ration of FEV-1 to forced 
vital capacity (FEV1/FVC) of 40 to 55 percent; or at least 
monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

4.  There is no evidence showing that the veteran's bronchial 
asthma had worsened prior to the March 2000 VA pulmonary 
function testing.

5.  In a December 2000 rating decision, the RO granted an 
increase from 30 percent to 60 percent disabling for the 
veteran's bronchial asthma.


CONCLUSION OF LAW


The criteria for an effective date earlier than March 9, 2000 
for the increase for bronchial asthma, from 30 percent to 60 
percent disabling, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed his claim for an increased rating for his 
service-connected bronchial asthma on May 3, 1999.

The veteran submitted VA outpatient treatment records dated 
December 1997, where the examiner noted that following 
examination, the impression was bronchitis.

On May 25, 1999 the veteran submitted to chest x-rays at the 
VA Medical Center (VAMC).  The x-rays revealed an old 
granulomatous chronic change in the apices, but no acute 
pulmonary or cardiac abnormality was visualized.

On December 1, 1999 the veteran submitted to a VA respiratory 
examination.  The examiner noted that the veteran was 
coughing while sitting down, and examination of the lungs 
revealed rhonchi and occasional wheezes.  Pulmonary function 
studies were ordered, but the examiner's preliminary 
diagnosis was chronic obstructive pulmonary disease (COPD).

Pulmonary function studies dated December 8, 1999 indicated 
that the veteran demonstrated suboptimal test performance.  
There was mild obstruction without significant post-
bronchodilator response.  The examiner ruled out COPD.  Pre-
bronchodilators, the veteran's forced expiratory volume in 
one second (FEV-1) to forced vital capacity (FVC) was 70 
percent and post-bronchodilators was 68 percent.

In a rating decision dated December 1999, the RO increased 
the veteran's evaluation for bronchial asthma from 10 percent 
disabling to 30 percent disabling, effective May 3, 1999.  

The veteran submitted to further pulmonary function studies 
in March 2000.  These results revealed an after 
bronchodilator FEV-1 of 50.3 percent of predicted and a FEV-
1/FEV of 64 percent predicted.  The interpretation was 
combined moderate obstruction and restriction.  There was no 
significant post bronchodilator response.

In a rating decision dated December 2000, the RO increased 
the veteran's evaluation for bronchial asthma from 30 percent 
disabling to 60 percent disabling, effective March 9, 2000.

In January 2001, the veteran submitted a statement 
disagreeing with the effective date of his grant of 60 
percent compensation for bronchial asthma.  He contended that 
the results of the December 1999 pulmonary function studies 
were inaccurate and that the effective date should be the 
date he originally filed his claim, May 3, 1999.  In March 
2001, the RO issued a rating decision, which denied the 
veteran's claim.

In January 2004 the Board remanded this claim to the Appels 
Management Center (AMC) to provide the veteran with all 
notice and duty-to-assist provisions under the VCAA.  After 
the veteran was provided appropriate notice, the claim was 
returned to the Board.  The undersigned Veterans Law Judge 
ordered an independent medical examination, the results of 
which have been associated with the claims folder.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated January 2004, the AMC 
informed the veteran of the elements necessary to 
substantiate his claim.  Specifically, the letter stated that 
in order to grant an earlier effective date for bronchial 
asthma, evidence must be submitted demonstrating that the 
veteran was entitled to a higher rating prior to March 7, 
2000.  This evidence could be medical evidence showing an 
increase in severity dated prior to March 7, 2000.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The February 2003 RO letter and the 
January 2004 AMC letter informed the veteran that the VA was 
responsible for obtaining relevant records from any Federal 
agency.  This could include medical records from the 
military, from VA hospitals (including private facilities 
where the VA authorized treatment), from the Social Security 
Administration (SSA), service medical records and 
verification of military service.  The VA also informed the 
veteran that reasonable efforts would be made to obtain 
relevant records not held by a Federal agency.  This could 
include records from State or local governments, private 
doctors and hospitals, or current or former employers.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The February 2003 RO letter requested that the 
veteran provide the names of the people, agencies or 
companies who had records that would help adjudicate his 
claim.  This information should also be accompanied by the 
corresponding address, approximate time frame covered by the 
records and the condition for which the veteran was treated.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO and AMC did not send a 
letter specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim (as 
required by 38 C.F.R. § 3.159 (b)), it is determined that the 
veteran is not prejudiced by such failure.  The RO and AMC 
have consistently requested the veteran provide information 
about where and by whom he was treated for his bronchial 
asthma.  There are no outstanding records to obtain.  When 
the veteran has provided information about where he was 
treated for his claimed conditions, the VA has obtained said 
records.  

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in December 2000, it is determined that he is not 
prejudiced by such failure.  The initial unfavorable decision 
in December 2000 came only one month after the enactment of 
the VCAA.  Furthermore, the VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his bronchial asthma throughout the course of his 
claim.

The veteran was not prejudiced by the timing of the notices 
contained in the February 2003 and January 2004 VCAA letters.  
Following both letters, the development of the claim 
continued, and in April 2004 the claim was reviewed and the 
veteran was sent a supplemental statement of the case.  As a 
result, the veteran was provided the required notices and he 
was afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Effective Dates

The law governing the assignment of an effective date for an 
award of disability compensation is set forth in 38 U.S.C.A. 
§ 5110(b)(1) which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefore is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2).  
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be date of receipt of the claim, or the date 
entitlement arose, whichever is later.  Id.  However, when 
the benefit is granted as a result of a request to reopen, 
the effective date set for disability compensation based on 
such later grant of the benefit will be the date of receipt 
of the reopened claim, or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(r) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  See 38 C.F.R. § 
3.155(a) (2004).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2004).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  See 38 C.F.R. § 3.157(b)(1) 
(2004).

Analysis

The RO has assigned an effective date of March 7, 2000 for 
the 60 percent rating for bronchial asthma.  The veteran 
maintains that he should be assigned an effective date of May 
3, 1999, the date of his original claim.  The veteran claimed 
in several statements submitted to the RO that the results of 
his pulmonary function studies conducted in December 1999 
were purposefully altered by the technician to preclude him 
from obtaining a higher disability rating.  Upon review, the 
Board finds that the RO has assigned the proper effective 
date for the 60 percent rating, March 7, 2000.

Pulmonary function studies dated December 8, 1999 indicated 
that the veteran demonstrated suboptimal test performance.  
There was mild obstruction without significant post-
bronchodilator response.  The examiner ruled out COPD.  Pre-
bronchodilators, the veteran's forced expiratory volume in 
one second (FEV-1) to forced vital capacity (FVC) was 70 
percent and post-bronchodilators was 68 percent.  The 
veteran's test results demonstrated that he was entitled to 
an evaluation of 30 percent for bronchial asthma and did not 
meet the requirements for the 60 percent criteria.

The veteran submitted to further pulmonary function studies 
in March 2000.  These results revealed an after 
bronchodilator FEV-1 of 50.3 percent of predicted and a FEV-
1/FEV of 64 percent predicted.  The interpretation was 
combined moderate obstruction and restriction.  There was no 
significant post bronchodilator response.  These results 
demonstrated that the veteran was entitled to an evaluation 
of 60 percent for bronchial asthma.


In his notice of disagreement, the veteran claimed that the 
technician performing the pulmonary function studies in 
December 1999 transcribed the results of the testing onto a 
piece of paper, rather than printing the results.  The 
veteran maintains that the technician incorrectly transcribed 
the numbers on the screen, resulting in a lower disability 
evaluation (30 percent).  In a statement dated May 2004, the 
veteran also accused the technician who performed the 
December 2000 testing of being prejudiced against Vietnam 
veterans.

The May 2004 statement from the veteran also alleged that he 
had contacted the hospital administration to report his 
allegations.  The veteran maintains that he was granted new 
pulmonary function testing in March 2000 as a result of his 
complaints.  There was no finding in the claims folder to 
substantiate the veteran's claim that he was granted more 
testing due to any impropriety on the part of the VA 
technician.  The Board finds that the subsequent pulmonary 
function testing in March 2000 was merely a courtesy to the 
veteran.

Although the veteran claims that his pulmonary function test 
results were misinterpreted in December 1999, he is not a 
medical professional who can make such a determination.  The 
veteran is competent to describe symptoms he has experienced 
due to his bronchial asthma, but as a layperson, he is not 
competent to make a medical diagnosis or to interpret 
pulmonary function studies.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In August 2004, the Board obtained an opinion from a VHA 
medical expert.  The request for the opinion included the 
following questions:  whether there were any irregularities 
or medical errors in either the December 1999 PFT or the 
March 2000 PFT; whether the factors of the veteran's height, 
weight, and period of time as a smoker were properly taken 
into consideration.

The VHA expert found that no substantial medical errors were 
committed in the PFT studies dated December 1999 and March 
2000.  The expert stated that the veteran's weight did not 
enter into any of the prediction equations for PFT value, 
thus not affecting the observed differences.  It was noted 
that the same predicted values appear on each test.  The 
expert concluded that the veteran had mild obstructive airway 
dysfunction, and possibly an additional component of some 
restriction.  As such, the Board finds that the PFT results 
of December 1999 were accurate and the veteran is not 
entitled to an earlier effective date.

The veteran has submitted numerous statements critiquing the 
VHA expert's statements.  Again, it is noted that the veteran 
is not a medical professional who can make such 
determinations.  He is entitled to express his opinion of the 
medical records associated with his claims folder, but his 
layman's opinion and lack of competence has no bearing on the 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board accordingly agrees with the RO that March 7, 2000 
(i.e. the date of the second pulmonary function testing) was 
correctly assigned as the effective date of the increased 
rating for the veteran's bronchial asthma.  That was the date 
on which it was factually ascertainable that an increase in 
disability occurred.  See 38 C.F.R. § 3.400(o) (2004).

In the January 2005 statement submitted by the veteran, he 
raised several objections to the VHA expert's qualifications.  
These objections focus primarily on perceived deficiencies in 
the expert's opinion.

With respect to the January 2005 statement, the veteran 
essentially contended that the opinion was inadequate as (1) 
the reviewer was not a Board Certified physician or pulmonary 
function technician and (2) the opinion was not well 
reasoned.

Turning first to the matter of the reviewer's qualifications 
and board certification, the veteran has provided no 
convincing reason and has cited to no authority indicating 
why board certification should be a factor in evaluating 
medical evidence.  Crucially, the veteran has provided no 
discussion of the United States Court of Veterans Appeals 
(Court) caselaw, including cases such as Guerrieri v. Brown, 
4 Vet. App. 467, 473 (1993), Goss v. Brown, 9 Vet. App. 109, 
114-15 (1996), YT v. Brown, 9 Vet. App. 195, 201 (1996) and 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), all of which 
generally stand for the proposition that any health care 
professional is qualified to render a medical opinion.  See 
also 38 C.F.R. § 3.159(a)(1), which defines "competent 
medical evidence" and which makes no mention of board 
certification as a factor.  Indeed, to qualify as an expert, 
a person need not be licensed to practice medicine at all, 
but just have special knowledge and skill in diagnosing and 
treating human ailments.  Cf. Jenkins v. United States, 113 
U.S. App. D.C. 300, 307 F.2d 637, 644 (D.C. Cir. 1962).  In 
the case now before the Board, the expert is a physician with 
an M.D. and as such is well qualified to present opinions in 
response to medical questions.

With respect to the expert's reasoning, the Board finds that 
the expert's opinion reflects a clear understanding of the 
question posed, and it reflects a familiarity with and 
discussion of the veteran's pertinent clinical history and 
present complaints.  The expert did not misread or misreport 
the evidence, and the expert analyzed and cited the pertinent 
data in reaching her conclusion.  The opinion begins with a 
comparison of the December 1999 and March 2000 pulmonary 
function studies.  Further, the reviewer discussed the 
pertinent findings of that record in support of her 
conclusion.  That the findings and conclusion of the reviewer 
do not support the veteran's complaints is not a reason to 
find the opinion inadequate.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for an effective date earlier than March 7, 
2000 must be denied.  See 38 U.S.C.A §5107 (West 2002).


ORDER


Entitlement to an earlier effective date than March 7, 2000, 
for a 60 percent evaluation for service-connected bronchial 
asthma is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


